Opinion by
Cline J.
In accordance with stipulation of counsel and following the decisions cited, the protests were sustained as follows: (1) Kumquats similar' in all material respects to those the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) were held dutiable at 1 cent per pound under paragraph 743 as oranges; (2) lotus nuts the same as those involved in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held free of duty under paragraph 1669 as crude drugs; (3) fish in lard with beans similar to the merchandise passed upon in Abstract 42516 was held dutiable at 20 percent under paragraph 1558 as nonenumerated manufactured articles; and (4) articles in part of bamboo the same as those the subject of Abstract 50981 were held dutiable at 45 percent under paragraph 409.